The following is an examiner’s statement of reasons for allowance: the most relevant prior art is considered as follows:
Bitting (US 5,302,920) discloses a ring oscillator with a plurality of stages (110-115) and output buffer inverters (140-142);
Lackshmikumar (US 5,565,817) discloses a differential ring oscillator with output buffer inverters (122,124, Fig.1);
JP 3615692 B2 discloses another example of a differential ring oscillator with output buffer inverters (102);
Ciubotaru et al. (US 8,853,072) discloses the use of a series capacitance provided before a gate terminal in a similar buffer circuit (Cg1, Cg2, Fig.8); and
Wakii (US 7,078,978, of record) discloses a layout example of a similar differential ring oscillator circuit (Figs.3-7).
However, none of the prior art clearly discloses “an interconnection grid configured to provide interconnections between a plurality of voltage-controlled oscillator (VCO) stages arranged along a first dimension” and “respective localized capacitive coupling elements arranged adjacently in a second dimension to the PMOS portion of each corresponding VCO stage to capacitively couple an output of the primary path inverter to the corresponding buffer inverter in the corresponding VCO stage”, as required by the claims. It is finally noted that the instant claims are patentably distinct from US 10,958,251, as ‘251 does not recite the capacitive coupling elements “couple an output of the primary path inverter to the corresponding buffer inverter in the corresponding VCO stage”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849